—Order, Court of Claims, New York *682County (S. Michael Nadel, J.), entered September 27, 1999, which granted defendant’s motion to dismiss the claim and amended claim, and denied claimant’s cross motion for permission to file a late claim, unanimously affirmed, without costs.
The court correctly concluded that claimant’s claim accrued on March 8, 1993 and was time-barred pursuant to Court of Claims Act § 10 (3-b). Additionally, claimant’s claim is barred by the doctrines of res judicata and collateral estoppel. Two prior actions by claimant asserting the same claims against State officers were dismissed on the ground, inter alia, that the officers were cloaked with absolute official immunity with respect to the complained of conduct (Jacobs v Guido, US Dist Ct, ED NY, Aug. 20, 2000, Platt, J., affd 54 F3d 765, cert denied 516 US 862; Jacobs v Guido, 268 AD2d 278). Concur — Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.